 

Gulfslope Energy, Inc. 8-K [gspe-8k_041620.htm]

Exhibit 10.1

 

PROMISSORY NOTE

 

Principal

$100,300.00

Loan Date

04-16-2020

Maturity

04-16-2022

CL Transaction No

Product

SBA Paycheck Protection

Loan Account No

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing "***" has been omitted due to text length limitations.

 

 



Borrower:

GulfSlope Energy, Inc.

1331 Lamar Street, Suite 1665 Houston, TX 77010

  Lender: Zions Bancorporation, N.A. dba Amegy Bank Corporate Branch - SBA
Business Banking

P. O. Box 27459 1717 W. Loop South Houston, TX 77227-7459



 







 

Principal Amount: $100,300.00 Interest Rate: 1.000% Date of Note: April 16, 2020

PROMISE TO PAY. GulfSlope Energy, Inc. ("Borrower") promises to pay to Zions
Bancorporation, N.A. dba Amegy Bank ("Lender"), or order, in lawful money of the
United States of America, the principal amount of One Hundred Thousand Three
Hundred & 00/100 Dollars ($100,300.00), together with interest on the unpaid
principal balance from April 16, 2020, calculated as described in the "INTEREST
CALCULATION METHOD" paragraph using an interest rate of 1.000% per annum, until
maturity. The interest rate may change under the terms and conditions of the
"INTEREST AFTER DEFAULT" section.

PAYMENT. Borrower will pay this loan in 18 payments of $5,644.58 each payment.
Borrower's first payment is due November 16, 2020, and all subsequent payments
are due on the same day of each month after that. Borrower's final payment will
be due on April 16, 2022, and will be for all principal and all accrued interest
not yet paid. Payments include principal and interest. Unless otherwise agreed
or required by applicable law, payments will be applied to first to any accrued
unpaid interest; then to principal which is currently due; then to pay any late
fees; and then to further reduce the principal balance. Borrower will pay Lender
at Lender's address shown above or at such other place as Lender may designate
in writing.

INITIAL DEFERMENT PERIOD. No payments are due on this loan for 6 months from the
date of first disbursement of this loan. Interest will continue to accrue during
the deferment period.

Loan Forgiveness. Borrower may apply to Lender for forgiveness of the amount due
on this loan in an amount equal to the sum of the following costs incurred by
Borrower during the 8-week period beginning on the date of first disbursement of
this loan:

a.Payroll costs

b.Any payment of interest on a covered mortgage obligation (which shall not
include any prepayment of or payment of principal on a covered mortgage
obligation)

c.Any payment on a covered rent obligation

d.Any covered utility payment

The amount of loan forgiveness shall be calculated (and may be reduced) in
accordance with the requirements of the Paycheck Protection Program, including
the provisions of Section 1106 of the Coronavirus Aid, Relief, and Economic
Security Act (CARES Act) (P.L. 116-136). Not more than 25% of the amount
forgiven can be attributable to non-payroll costs.

Maturity. This Note will mature two years from date of first disbursement of
this loan.

Repayment Terms. The interest rate on this Note is one percent per year. The
interest rate is fixed and will not be changed during the life of the loan.

Non-Recourse. Lender and SBA shall have no recourse against any individual
shareholder, member or partner of Borrower for non-payment of the loan, except
to the extent that such shareholder, member or partner uses the loan proceeds
for an unauthorized purpose.

DEFAULT RATE. The Default Rate on this Agreement and the Note is equal to the
lesser of (a) 18.000% per annum or (b) the maximum rate permitted by applicable
law. If a default (as described in the paragraph below titled "Default") has
occurred or if Borrower is in default as described below, Lender may charge
interest on the Note and the Indebtedness at the Default Rate.

POST MATURITY RATE ON INSURANCE PREMIUMS. Notwithstanding any provisions to the
contrary, the Post Maturity Rate on insurance premiums, which are amounts added
to the principal balance of this Note due to Lender's payment of insurance
premiums, will accrue based on the prematurity rate of this Note.

INTEREST RATE MODIFICATION. Notwithstanding anything to the contrary contained
herein, if the Small Business Administration ("SBA") purchases the guaranteed
portion of the unpaid principal balance of this Note, the interest rate on this
Note shall be fixed at the rate in effect at the time of the earliest uncured
payment default hereunder. If there is no uncured payment default, the rate
shall become fixed at the rate in effect at the time of said purchase by the
SBA.

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/365
simple interest basis; that is, by applying the ratio of the interest rate over
the number of days in a year (365 for all years, including leap years),
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding. All interest payable under this
Note is computed using this method.

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Prepayment in full shall consist of payment of the
remaining unpaid principal balance together with all accrued and unpaid interest
and all other amounts, costs and expenses for which Borrower is responsible
under this Note or any other agreement with Lender pertaining to this loan, and
in no event will Borrower ever be required to pay any unearned interest. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower's obligation to continue to make payments under the payment schedule.
Rather, early payments will reduce the principal balance due and may result in
Borrower's making fewer payments. Borrower agrees not to send Lender payments
marked "paid in full", "without recourse", or similar language. If Borrower
sends such a payment, Lender may accept it without losing any of Lender's rights
under this Note, and Borrower will remain obligated to pay any further amount
owed to Lender. All written communications concerning disputed amounts,
including any check or other payment instrument that indicates that the payment
constitutes "payment in full" of the amount owed or that is tendered with other
conditions or limitations or as full satisfaction of a disputed amount must be
mailed or delivered to: Zions Bancorporation, N.A. dba Amegy Bank, PO Box 25822
Salt Lake City, UT 84125-0822.

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled

 

 PROMISSORY NOTE
(Continued)Page 2

payment.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the total sum due under this Note will continue to accrue interest at
the interest rate under this Note.

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

Payment Default. Borrower fails to make any payment when due under this Note.

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

Insecurity. Lender in good faith believes itself insecure.

Cure Provisions. If any default, other than a default in payment, is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such default:
(1) cures the default within fifteen (15) days; or (2) if the cure requires more
than fifteen (15) days, immediately initiates steps which Lender deems in
Lender's sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

LENDER'S RIGHTS. Upon default, Lender may declare the entire indebtedness,
including the unpaid principal balance under this Note, all accrued unpaid
interest, and all other amounts, costs and expenses for which Borrower is
responsible under this Note or any other agreement with Lender pertaining to
this loan, immediately due, without notice, and then Borrower will pay that
amount.

WHEN FEDERAL LAW APPLIES. When SBA is the holder, this Note will be interpreted
and enforced under federal law, including SBA regulations. Lender or SBA may use
state or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
federal law.

ATTORNEYS' FEES; EXPENSES. Lender may hire an attorney to help collect this Note
if Borrower does not pay, and Borrower will pay Lender's reasonable attorneys'
fees. Borrower also will pay Lender all other amounts Lender actually incurs as
court costs, lawful fees for filing, recording, releasing to any public office
any instrument securing this Note; the reasonable cost actually expended for
repossessing, storing, preparing for sale, and selling any security; and fees
for noting a lien on or transferring a certificate of title to any motor vehicle
offered as security for this Note, or premiums or identifiable charges received
in connection with the sale of authorized insurance.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of Texas
without regard to its conflicts of law provisions. This Note has been accepted
by Lender in the State of Texas.

CHOICE OF VENUE. If there is a lawsuit, and if the transaction evidenced by this
Note occurred in Harris County, Borrower agrees upon Lender's request to submit
to the jurisdiction of the courts of Harris County, State of Texas.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts.

LOAN PREPAYMENT. Notwithstanding any provision in this Note to the contrary,
Borrower may prepay this Note. Borrower may prepay twenty percent (20%) or less
of the unpaid principal balance at any time without notice. If Borrower prepays
more than twenty percent (20%) and the Loan has been sold on the secondary
market, Borrower must: (a) give Lender written notice, (b) pay all accrued
interest; and (c) if the prepayment is received less then 21 days from the date
Lender receives the notice, pay an amount equal to 21 days interest from the
date Lender receives the notice, less any interest accrued during the 21 days
and paid under subparagraph (b) above. If Borrower does not prepay with 30 days
from the date Lender receives the notice, Borrower must give Lender a new
notice.

WAIVER OF CLAIMS. The undersigned hereby (i) represents that neither the
undersigned nor any affiliate or principal of the undersigned has any defenses
to or setoffs against any Indebtedness or other obligations owing by the
undersigned, or by the undersigned’s affiliates or principals, to Lender or
Lender’s affiliates (the "Obligations"), nor any claims against Lender or
Lender’s affiliates for any matter whatsoever, related or unrelated to the
Obligations, and (ii) releases Lender and Lender’s affiliates, officers,
directors, employees and agents from all claims, causes of

 

 PROMISSORY NOTE
(Continued)Page 3

action, and costs, in law or equity, known or unknown, whether or not matured or
contingent, existing as of the date hereof that the undersigned has or may have
by reason of any matter of any conceivable kind or character whatsoever, related
or unrelated to the Obligations, including the subject matter of this Agreement.
The foregoing release does not apply, however, to claims for future performance
of express contractual obligations that mature after the date hereof that are
owing to the undersigned by Lender or Lender’s affiliates. As used in this
paragraph, the word “undersigned” does not include Lender or any individual
signing on behalf of Lender. The undersigned acknowledges that Lender has been
induced to enter into or continue the Obligations by, among other things, the
waivers and releases in this paragraph.

STATE SPECIFIC PROVISION. Notwithstanding the foregoing, the interest on this
Note shall never exceed the maximum rate permitted by the usury laws of Texas or
any pre-empting federal law, if any, applicable to this kind of loan at the time
of fluctuation in said interest rate.

The undersigned hereby waives presentment, demand, protest or notice of
nonpayment and intent to accelerate this Note and/or demand for payment of past
due installments as a condition precedent to acceleration.

ELECTRONIC DELIVERY OF DOCUMENTS. (a) The provisions of this section shall be
applicable in the event that Borrower delivers any financial statements of
Borrower, Guarantor, or any other person or entity ("Financial Statements") or
any other documents or information regarding Borrower or any other person or
entity to Lender pursuant to this Note, collectively, the ("Financial
Information") in electronic form (by "email").

(b)            The Financial Information delivered in electronic form shall, for
all purposes, be the same as if, and shall have the same validity, force and
effect as if, such Financial Information had been delivered in paper or other
tangible form. Each item of Financial Information delivered in electronic form
shall be deemed to have been originally signed by Borrower for all purposes
(including all purposes and interpretations of federal and state law), whether
or not there is an electronic name or signature of Borrower thereon, and
Borrower waives any right it may have to claim that the electronic documents are
not original documents or valid documents.

(c)            Borrower shall deliver Financial Information to Lender in, and
only in, a format that Lender may both retain in its own records (i.e. save as a
file on its own system) and print. In the event that at any time, under the
electronic format then currently used by Lender, Lender is unable to save or
print Financial Information delivered in electronic form, Borrower shall no
longer be permitted to deliver Financial Information in electronic form.

(d)            This section constitutes an agreement between the parties to
conduct transactions by electronic means pursuant the Texas Uniform Electronic
Transactions Act, Chapter 43, Texas Business & Commerce Code (the "Act"), and
the provisions of the Act shall be applicable to the delivery of Financial
Information by Borrower to Lender in electronic form.

DOCUMENT IMAGING. Lender shall be entitled, in its sole discretion, to image or
make copies of all or any selection of the agreements, instruments, documents,
and items and records governing, arising from or relating to any of Borrower's
loans, including, without limitation, this document and the Related Documents,
and Lender may destroy or archive the paper originals. The parties hereto (i)
waive any right to insist or require that Lender produce paper originals, (ii)
agree that such images shall be accorded the same force and effect as the paper
originals, (iii) agree that Lender is entitled to use such images in lieu of
destroyed or archived originals for any purpose, including as admissible
evidence in any demand, presentment or other proceedings, and (iv) further agree
that any executed facsimile (faxed), scanned, or other imaged copy of this
document or any Related Document shall be deemed to be of the same force and
effect as the original manually executed document.

ON-LINE BANKING LOAN PAYMENTS. From time to time, Lender may (but shall not be
required to) permit loan payments to be made through its online banking website.
Lender may impose and change limitations on making online loan payments, such as
minimum or maximum payment amounts, the types of accounts from which loan
payments may be made, and the types of payments that may be made online (i.e.,
ordinary installment payments, principal-only payments, or other types of
payments). Whether online payments are permitted, and Lender's applicable terms
and restrictions if such payments are permitted, will be reflected in the
features available online when a user logs into the online banking website.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights in this paragraph.

NOTICE OF FINAL AGREEMENT. THIS DOCUMENT AND ALL OTHER DOCUMENTS RELATING TO
THIS LOAN CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES RELATING TO THIS LOAN.

REPORTING NEGATIVE INFORMATION. We (Lender) may report information about your
(Borrower's) account to credit bureaus. Late payments, missed payments, or other
defaults on your account may be reflected in your credit report.

ON-LINE BANKING - ADVANCES. From time to time, Lender may (but shall not be
required to) permit advances to be requested or drawn through its online banking
website. Lender may impose and change limitations on online advance requests,
such as minimum or maximum advance dollar amounts, and the types of accounts
into which advances may be transferred. Whether online advances are permitted,
and Lender's applicable terms and restrictions if such advances are permitted,
will be reflected in the features available online when a user logs into the
online banking website.

DISPUTE RESOLUTION PROVISION. This Dispute Resolution Provision contains a jury
waiver, a class action waiver, and an arbitration clause (or judicial reference
agreement, as applicable), set out in four Sections. READ IT CAREFULLY.

This dispute resolution provision shall supersede and replace any prior "Jury
Waiver," "Judicial Reference," "Class Action Waiver," "Arbitration," "Dispute
Resolution," or similar alternative dispute agreement or provision between or
among the parties.

Notwithstanding anything to the contrary herein, the parties acknowledge and
agree that the Dispute Resolution Provision contained herein is not enforceable
at any time that the SBA is the holder of the Promissory Note which evidences
the Loan.

SECTION 1. GENERAL PROVISIONS GOVERNING ALL DISPUTES.

1.1           PRIOR DISPUTE RESOLUTION AGREEMENTS SUPERSEDED. This Dispute
Resolution Provision shall supersede and replace any prior “Jury Waiver,”
“Judicial Reference,” “Class Action Waiver,” “Arbitration,” “Dispute
Resolution,” or similar alternative dispute agreement or provision between or
among the parties.

1.2           “DISPUTE” defined. As used herein, the word “Dispute” includes,
without limitation, any claim by either party against the other party related to
this Agreement, any Related Document, and the Loan evidenced hereby. In
addition, “Dispute” also includes any claim by either party against the other
party regarding any other agreement or business relationship between any of
them, whether or not related to the Loan or other subject matter of this
Agreement. “Dispute” includes, but is not limited to, matters arising from or
relating to a deposit account, an application

 

 PROMISSORY NOTE
(Continued)Page 4

for or denial of credit, warranties and representations made by a party, the
adequacy of a party’s disclosures, enforcement of any and all of the obligations
a party hereto may have to another party, compliance with applicable laws and/or
regulations, performance or services provided under any agreement by a party,
including without limitation disputes based on or arising from any alleged tort
or matters involving the employees, officers, agents, affiliates, or assigns of
a party hereto.

If a third party is a party to a Dispute (such as a credit reporting agency,
merchant accepting a credit card, junior lienholder or title company), each
party hereto agrees to consent to including that third party in any arbitration
or judicial reference proceeding for resolving the Dispute with that party.

 

1.3           Jury Trial Waiver. Each party waives their respective rights to a
trial before a jury in connection with any Dispute, and all Disputes shall be
resolved by a judge sitting without a jury. If a court determines that this jury
trial waiver is not enforceable for any reason, then at any time prior to trial
of the Dispute, but not later than 30 days after entry of the order determining
this provision is unenforceable, any party shall be entitled to move the court
for an order, as applicable: (A) compelling arbitration and staying or
dismissing such litigation pending arbitration (“Arbitration Order”) under
Section 2 hereof, or (B) staying such litigation and compelling judicial
reference under Section 3 hereof.

1.4           CLASS ACTION WAIVER. If permitted by applicable law, each party
waives the right to litigate in court or an arbitration proceeding any Dispute
as a class action, either as a member of a class or as a representative, or to
act as a private attorney general.

1.5           SURVIVAL. This Dispute Resolution Provision shall survive any
termination, amendment or expiration of this Agreement, or any other
relationship between the parties.

SECTION 2. Arbitration IF JURY WAIVER UNENFORCEABLE (EXCEPT CALIFORNIA). If (but
only if) a state or federal court located outside the state of California
determines for any reason that the jury trial waiver in this Dispute Resolution
Provision is not enforceable with respect to a Dispute, then any party hereto
may require that said Dispute be resolved by binding arbitration pursuant to
this Section 2 before a single arbitrator. An arbitrator shall have no authority
to determine matters (i) regarding the validity, enforceability, meaning, or
scope of this Dispute Resolution Provision, or (ii) class action claims brought
by either party as a class representative on behalf of others and claims by a
class representative on either party’s behalf as a class member, which matters
may be determined only by a court without a jury. By agreeing to arbitrate a
Dispute, each party gives up any right that party may have to a jury trial, as
well as other rights that party would have in court that are not available or
are more limited in arbitration, such as the rights to discovery and to appeal.

Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, National Arbitration Forum (“NAF”) or
Judicial Arbitration and Mediation Service, Inc. (“JAMS”) (“Administrator”) as
selected by the initiating party. However, if the parties agree, arbitration may
be commenced by appointment of a licensed attorney who is selected by the
parties and who agrees to conduct the arbitration without an Administrator. If
NAF and JAMS both decline to administer arbitration of the Dispute, and if the
parties are unable to mutually agree upon a licensed attorney to act as
arbitrator with an Administrator, then either party may file a lawsuit (in a
court of appropriate venue outside the state of California) and move for an
Arbitration Order. The arbitrator, howsoever appointed, shall have expertise in
the subject matter of the Dispute. Venue for the arbitration proceeding shall be
at a location determined by mutual agreement of the parties or, if no agreement,
in the city and state where Lender or Bank is headquartered. The arbitrator
shall apply the law of the state specified in the agreement giving rise to the
Dispute.

After entry of an Arbitration Order, the non-moving party shall commence
arbitration. The moving party shall, at its discretion, also be entitled to
commence arbitration but is under no obligation to do so, and the moving party
shall not in any way be adversely prejudiced by electing not to commence
arbitration. The arbitrator: (i) will hear and rule on appropriate dispositive
motions for judgment on the pleadings, for failure to state a claim, or for full
or partial summary judgment; (ii) will render a decision and any award applying
applicable law; (iii) will give effect to any limitations period in determining
any Dispute or defense; (iv) shall enforce the doctrines of compulsory
counterclaim, res judicata, and collateral estoppel, if applicable; (v) with
regard to motions and the arbitration hearing, shall apply rules of evidence
governing civil cases; and (vi) will apply the law of the state specified in the
agreement giving rise to the Dispute. Filing of a petition for arbitration shall
not prevent any party from (i) seeking and obtaining from a court of competent
jurisdiction (notwithstanding ongoing arbitration) provisional or ancillary
remedies including but not limited to injunctive relief, property preservation
orders, foreclosure, eviction, attachment, replevin, garnishment, and/or the
appointment of a receiver, (ii) pursuing non-judicial foreclosure, or (iii)
availing itself of any self-help remedies such as setoff and repossession. The
exercise of such rights shall not constitute a waiver of the right to submit any
Dispute to arbitration.

Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds $4,000,000, any party
shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney’s fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute. A request for de novo
appeal must be filed with the arbitrator within 30 days following the date of
the arbitration award; if such a request is not made within that time period,
the arbitration decision shall become final and binding. On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their
own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator. Appeal of an arbitration award shall be pursuant to
the rules of the Administrator or, if the Administrator has no such rules, then
the JAMS arbitration appellate rules shall apply.

Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9

U.S.C. § 1 et seq. If the terms of this Section 2 vary from the Administrator’s
rules, this Section 2 shall control.

SECTION 3. JUDICIAL REFERENCE IF JURY WAIVER UNENFORCEABLE (CALIFORNIA ONLY). If
(but only if) a Dispute is filed in a state or federal court located within the
state of California, and said court determines for any reason that the jury
trial waiver in this Dispute Resolution Provision is not enforceable with
respect to that Dispute, then any party hereto may require that Dispute be
resolved by judicial reference in accordance with California Code of Civil
Procedure, Sections 638, et seq., including without limitation whether the
Dispute is subject to a judicial reference proceeding. By agreeing to resolve
Disputes by judicial reference, each party is giving up any right that party may
have to a jury trial. The referee shall be a retired judge, agreed upon by the
parties, from either the American Arbitration Association (AAA) or Judicial
Arbitration and Mediation Service, Inc. (JAMS). If the parties cannot agree on
the referee, the party who initially selected the reference procedure shall
request a panel of ten retired judges from either AAA or JAMS, and the court
shall select the referee from that panel. (If AAA and JAMS are unavailable to
provide this service, the court may select a referee by such other procedures as
are used by that court.) The referee shall be appointed to sit with all of the
powers provided by law, including the power to hear and determine any or all of
the issues in the proceeding, whether of fact or of law, and to report a
statement of decision. The parties agree that time is of the essence in
conducting the judicial reference proceeding set forth herein. The costs of the
judicial reference proceeding, including the fee for the court reporter, shall
be borne equally by the parties as the costs are incurred, unless otherwise
awarded by the referee. The referee shall hear all pre-trial and post-trial
matters (including without limitation requests for equitable relief), prepare a
statement of decision with written findings of fact and conclusions of law, and
apportion costs as appropriate. The referee shall be empowered to enter
equitable relief as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that are binding on the parties and rule on any
motion that would be authorized in a trial, including without limitation motions
for summary adjudication. Only for this Section 3, “Dispute” includes matters
regarding the validity, enforceability, meaning, or scope of this Section, and
(ii) class action claims brought by either party as a class representative on
behalf of others and claims by a class representative on either party’s behalf
as a class member. Judgment upon the award shall be entered in the court in

 

 PROMISSORY NOTE
(Continued)Page 5

 

which such proceeding was commenced and all parties shall have full rights of
appeal. This provision will not be deemed to limit or constrain Bank or Lender’s
right of offset, to obtain provisional or ancillary remedies, to interplead
funds in the event of a dispute, to exercise any security interest or lien Bank
or Lender may hold in property or to comply with legal process involving
accounts or other property held by Bank or Lender.

Nothing herein shall preclude a party from moving (prior to the court ordering
judicial reference) to dismiss, stay or transfer the suit to a forum outside
California on grounds that California is an improper, inconvenient or less
suitable venue. If such motion is granted, this Section 3 shall not apply to any
proceedings in the new forum.

This Section 3 may be invoked only with regard to Disputes filed in state or
federal courts located in the State of California. In no event shall the
provisions in this Section 3 diminish the force or effect of any venue selection
or jurisdiction provision in this Agreement or any Related Document.

SECTION 4. Reliance. Each party (i) certifies that no one has represented to
such party that the other party would not seek to enforce a jury waiver, class
action waiver, arbitration provision or judicial reference provision in the
event of suit, and (ii) acknowledges that it and the other party have been
induced to enter into this Agreement by, among other things, material reliance
upon the mutual waivers, agreements, and certifications in the four Sections of
this DISPUTE RESOLUTION PROVISION.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

GENERAL PROVISIONS. NOTICE: Under no circumstances (and notwithstanding any
other provisions of this Note) shall the interest charged, collected, or
contracted for on this Note exceed the maximum rate permitted by law. The term
"maximum rate permitted by law" as used in this Note means the greater of (a)
the maximum rate of interest permitted under federal or other law applicable to
the indebtedness evidenced by this Note, or (b) the higher, as of the date of
this Note, of the "Weekly Ceiling" or the "Quarterly Ceiling" as referred to in
Sections 303.002,

303.003 and 303.006 of the Texas Finance Code. If any part of this Note cannot
be enforced, this fact will not affect the rest of the Note. Borrower does not
agree or intend to pay, and Lender does not agree or intend to contract for,
charge, collect, take, reserve or receive (collectively referred to herein as
"charge or collect"), any amount in the nature of interest or in the nature of a
fee for this loan, which would in any way or event (including demand,
prepayment, or acceleration) cause Lender to charge or collect more for this
loan than the maximum Lender would be permitted to charge or collect by federal
law or the law of the State of Texas (as applicable). Any such excess interest
or unauthorized fee shall, instead of anything stated to the contrary, be
applied first to reduce the principal balance of this loan, and when the
principal has been paid in full, be refunded to Borrower. The right to
accelerate maturity of sums due under this Note does not include the right to
accelerate any interest which has not otherwise accrued on the date of such
acceleration, and Lender does not intend to charge or collect any unearned
interest in the event of acceleration. All sums paid or agreed to be paid to
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of the loan evidenced by this Note until payment in
full so that the rate or amount of interest on account of the loan evidenced
hereby does not exceed the applicable usury ceiling. Lender may delay or forgo
enforcing any of its rights or remedies under this Note without losing them.
Borrower and any other person who signs, guarantees or endorses this Note, to
the extent allowed by law, waive presentment, demand for payment, notice of
dishonor, notice of intent to accelerate the maturity of this Note, and notice
of acceleration of the maturity of this Note. Upon any change in the terms of
this Note, and unless otherwise expressly stated in writing, no party who signs
this Note, whether as maker, guarantor, accommodation maker or endorser, shall
be released from liability. All such parties agree that Lender may renew or
extend (repeatedly and for any length of time) this loan or release any party or
guarantor or collateral; or impair, fail to realize upon or perfect Lender's
security interest in the collateral without the consent of or notice to anyone.
All such parties also agree that Lender may modify this loan without the consent
of or notice to anyone other than the party with whom the modification is made.
The obligations under this Note are joint and several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

 

GULFSLOPE ENERGY, INC.

 

By: __________________________

 

 

 

